FILED PURSUANT TO RULE 424(B)(3) REGISTRATION NO. 333-164956 ENTERLOGICS, INC. Shares of Common Stock, par value $0.0001 This prospectus relates to the resale of shares of common stock, par value $0.0001, of Enterologics, Inc., which are issued and outstanding and held by persons who are stockholders of Enterologics, Inc. Our common stock is presently not traded on any market or securities exchange. The 15,700,000shares of our common stock can be sold by selling security holders at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.05 has been determined as the selling price based upon the original purchase price paid by the selling shareholders of $0.003 plus an increase based on the fact the shares will be liquid and registered. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with FINRA, for our common stock to be eligible for trading on the Over the Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. The selling security holders may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is April 7, 2010 Table of Contents Page Prospectus Summary 1 Risk Factors 6 The Offering 17 Use of Proceeds 17 Determination of Offering Price 17 Forward Looking Statements 18 Selling Security holders 18 Plan of Distribution 20 Description of Securities 23 Interest of Named Experts and Counsel 23 Description of Business 24 Description of Property 24 Legal Proceedings 29 Market for Common Equity and Related Stockholder Matters 29 Dividend Policy 29 Share Capital 29 Management’s Discussion and Analysis or Plan of Operations 30 Directors, Executive Officers, Promoters, and Control Persons 32 Director Independence 33 Executive Compensation 33 Security Ownership of Certain Beneficial Owners and Management 34 Certain Relationships and Related Transactions 34 Expenses of Issuance and Distribution 34 Legal Matters 35 Indemnification for Securities Act Liabilities 35 Experts 35 Where You Can Find More Information 35 Financial Statements F-1 Information not Required in Prospectus 36 PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our” or “us” refer to Enterologics, Inc., unless the context otherwise indicates. You should read the following summary together with the entire prospectus, including the more detailed information regarding us and the common stock being sold in this offering and our financial statements and the related notes appearing elsewhere in this prospectus. You should carefully consider, among other things, the matters discussed in the section entitled "Risk Factors" beginning on page 6. Corporate Background Enterologics, Inc. was incorporated under the laws of the State of Nevada on September 2, 2009. We are an early stage company with plans to engage in the development of proprietary probiotic bio-therapeutic products (which are products that contain live microbial food supplements which beneficially affect the host by improving its intestinal microbial balance) for the treatment of various gastrointestinal disorders. We intend to market a variety of probiotics products as FDA-approved prescription drugs. As we do not yet have any product in development, we have not generated any revenues. Manufacturing We do not have manufacturing facilities. Any products that we develop will be required to be manufactured in a facility maintained and operated under FDA laboratory and current good manufacturing procedure (“cGMP”) requirements as a prescription drug or biologic product. Intellectual Property We do not have any intellectual property rights. However, we may use a combination of patents, trademarks and trade secrets to protect any product we may develop. Employees We currently have no employees. All functions are currently being provided by our executive officers on a voluntary basis. Executive Offices Our offices are currently located at Enterologics, Inc., 657 Central Avenue, Cedarhurst, New York 11516. Our telephone number is (516) 568-7007. The Offering Securities offered: 15,700,000 shares of common stock 1 Offering price: The selling security holders purchased their shares of common stock from the Company at the price of $0.003 per share and will be offering their shares of common stock at a price of $0.05 per share, which includes an increase, based on the fact the shares will be liquid and registered. Thisis a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. Shares outstanding prior to offering: 26,000,000 shares of common stock. Shares outstanding after offering: 26,000,000 shares of common stock. Our executive officer and directors currently own 39.62% of our outstanding shares of common stock.As a result, our executive officer and directors have substantial control over all matters submitted to our stockholders for approval. Market for the common shares: There has been no market for our securities. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the FINRA for our common stock to eligible for trading on the Over-The-Counter Bulletin Board.We do not yet have a market maker who has agreed to file such application. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Use of proceeds: We will not receive any proceeds from the sale of shares by the selling security holders. Going Concern Considerations: As reflected in the accompanying financial statements, the Company is in the development stage with no operations and has a net loss of $8,099. This raises substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. Summary Risk Factors: Investing in our common stock involves a high degree of risk. You should consider carefully the risks and uncertainties summarized below, the risks described under “Risk Factors,” the other information contained in this prospectus and our financial statements and the related notes before you decide whether to invest in our common stock. 2 SUMMARY OF RISK FACTORS RELATING TO OUR COMPANY We are a development stage company, have generated no revenues to date and have a limited operating history upon which we may be evaluated. We expect losses in the future because we have no revenue to offset losses. Our business model is unproven and our success is dependent on our ability to develop and then expand our customer base. Our independent auditor has issued a going concern opinion after reviewing our financial statements; our ability to continue is dependent on our ability to raise additional capital and our operations could be curtailed if we are unable to obtain required additional funding when needed. We are completely dependent on the services of our executive officers, especially our president Dr. Robert Hoerr and Dr. Lawrence Levitan. If we should lose their services before we are able to engage and retain qualified employees and consultants to execute our business plan, we may not be able to continue with our business model. We require additional funding and our operations could be curtailed if we are unable to obtain required additional funding when needed. The loss of key executives or consultants or the failure to hire qualified employees would damage our business. The products we plan to develop may not satisfy regulatory requirements or become commercially viable. We are dependent on new products and continued innovation. Intellectual property rights may not protect our business. The validity of patents covering pharmaceutical and biotechnological inventions and the scope of intellectual property claims made under such patents is uncertain; Failure to secure necessary patents could impair our ability to produce and market our products. Failure to develop, or contract for, an adequate sales and marketing organization, or partner with a larger pharmaceutical company would result in the inability to market and sell our products. We own no manufacturing facilities and will be dependent on third parties to make our products. 3 We will be required to comply with good manufacturing practices. Potential side effects of our product could impair our ability to continue clinical trials, obtain regulatory approval, or successfully market our products. Our products may not be accepted by physicians, patients or third party payers. Government and private insurance plans may not pay for our products. We may lose any technological advantage because pharmaceutical research technologies change rapidly. We may not be able to procure required insurance coverage. We may be subject to product liability claims which could result in significant losses and adverse product publicity. Intense competition may result in our inability to generate sufficient revenues to operate profitably. We may be dependent on our collaborative agreements for the development of our technologies and business development which exposes us to the risk of reliance on the viability of third parties. Since our officers and directors work or consult for other companies, their activities could slow down our operations. Our executive officers own a majority of the outstanding shares of our common stock, and other stockholders may not be able to influence control of the company or decision making by management of the company. Due to our limited marketing, sales, and distribution experience, we may be unsuccessful in our efforts to sell our products, enter into relationships with third parties, or develop a direct sales organization. Our principal stockholders, who are our officers and directors, own a controlling interest in our voting stock. Therefore investors will not have any voice in our management, which could result in decisions adverse to our general shareholders. SUMMARY OF RISK FACTORS RELATING TO OUR COMMON STOCK We may, in the future, issue additional common shares, which would reduce investors’ percent of ownership and may dilute our share value. Our common stock is subject to the "penny stock" rules of the Securities and Exchange Commission (“SEC”) and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The market for penny stocks has experienced numerous frauds and abuses which could adversely impact investors in our stock. 4 The offering price of our common stock could be higher than the market value, causing investors to sustain a loss of their investment. State securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this prospectus. Currently there is no public market for our securities, and there can be no assurances that any public market will ever develop or that our common stock will be quoted for trading and, even if quoted, it is likely to be subject to significant price fluctuations. If a market develops for our shares, sales of our shares relying upon Rule 144 may depress prices in that market by a material amount. We may issue shares of preferred stock in the future that may adversely impact your rights as holders of our common stock. We may be exposed to potential risks resulting from new requirements under Section404 of the Sarbanes-Oxley Act of 2002. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protections against interested director transactions, conflicts of interest and similar matters. The costs to meet our reporting and other requirements as a public company subject to the Exchange Act of 1934 will be substantial and may result in us having insufficient funds to expand our business or even to meet routine business obligations. 5 Summary Financial Information for the period September 2, 2009 (inception) to December 31, 2009 Statement of Operations Data Operating revenues - Income (loss) from operations $ (7,964 ) Net income (loss) $ (8,099 ) Balance Sheet Data : December 31, Working capital $ 40,011 Total assets $ 43,694 Total liabilities 3,683 Stockholders’ Equity $ 40,011 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the following factors and other information in this prospectus before deciding to invest in our company. If any of the following risks actually occur, our business, financial condition, results of operations and prospects for growth would likely suffer. As a result, you could lose all or part of your investment. Risk Factors Relating to Our Company 1.We are a development stage company, have generated no revenues to date and have a limited operating history upon which we may be evaluated. We were incorporated on September 2, 2009, have generated no revenues from operations to date, and has no meaningful assets other than $39,661 in available cash at April 6, 2010. Our limited operating history makes it difficult to evaluate our business on the basis of historical operations. We face all of the risks inherent in a new business and those risks specifically inherent in the business of developing, testing, obtaining regulatory approvals for, manufacturing, commercializing and selling new prescription drug products, with all of the unforeseen costs, expenses, problems, and difficulties to which such ventures are subject. Accordingly, we expect to incur substantial operating losses. We cannot assure you that we will be able to generate revenues or profits from operation of our business or that we will be able to generate or sustain profitability in the future. 2.
